Name: Commission Regulation (EEC) No 390/93 of 22 February 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/10 Official Journal of the European Communities 23. 2. 93 COMMISSION REGULATION (EEC) No 390/93 of 22 February 1993 on the supply of vegetable oil as food aid whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (l), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (?) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 751 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3. 1991 , p. 108. 23. 2. 93 Official Journal of the European Communities No L 45/11 ANNEX LOT A 1 . Operation No ('): 1446/92 2. Programme : 1992 3. Recipient (2) : CICR, 19, avenue de la Paix, CH-1202 GenÃ ¨ve [tÃ ©l. (41-22) 734 60 01 ; tÃ ©lex 22269 CH CICR] 4. Representative of the recipient : Sub-DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, rua Luis InÃ ¡cio 276, Caixa Postal 1130, Beira/Republica Popular de MoÃ §ambique [tÃ ©l . (258-3) 323 472/473/623] 5. Place or country of destination (*) : Mozambique 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 [under IIIA. 1 .(a)] 8 . Total quantity : 751 tonnes net 9. Number of lots : one 10. Packaging and marking (4) : see OJ No C 114, 29 . 4. 1991 , p. 1 [under IIIA.2.1 and and IIIA3] :  five-litre metalcanister, without cardboard crosspieces Markings in Portuguese Supplementary markings : 'MZ-95' 11 . Method of mobilization : Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entreposto CICR-Beira 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 3  11 . 4. 1993 18. Deadline for the supply : 2. 5. 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 9. 3 . 1993, at 12 noon (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 23. 3 . 1993, at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12.  25. 4. 1993 (c) deadline for the supply : 16. 5. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 6. 4. 1993 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 4.  9. 5. 1993 (c) deadline for the supply : 30 . 5. 1993 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) :  No L 45/12 Official Journal of the European Communities 23 . 2. 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The. successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine -131 levels. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33. (*) The cartons shall be stacked on wooden pallets (made of pine, fir or poplar) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings ;  a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ;  a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ;  three bearers measuring 100 mm in width and of a thickness of 22 mm ;  nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 |im (shrink wrap ­ ping or stretch wrapping). The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles.